J-E02001-14


                               2014 PA Super 260


SCUNGIO BORST & ASSOCIATES,                    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellants

                     v.

410 SHURS LANE DEVELOPERS, LLC AND
KENWORTH II, LLC, AND ROBERT
DEBOLT,

                          Appellees                No. 2493 EDA 2012


                   Appeal from the Judgment July 12, 2012
           In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): 946 November Term, 2008


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., BOWES, SHOGAN, ALLEN,
        MUNDY, OTT, WECHT, and STABILE, JJ.

OPINION BY BOWES, J.:                         FILED NOVEMBER 20, 2014

     Scungio Borst & Associates (“SBA”) appeals following entry of

judgment in its favor and against 410 Shurs Lane Developers, LLC (“410

SLD”) and Kenworth II, LLC (“Kenworth”), and challenges the September 30,

2010 order granting summary judgment in favor of Robert DeBolt, a

principal in 410 SLD. The underlying action was commenced for breach of

contract, unjust enrichment, fraud, and for a violation of the Contractor and

Subcontractor Payment Act (“CASPA”), 73 P.S. §§ 501-516. After thorough

review, we affirm.

     The pertinent facts are as follows. 410 SLD contracted in writing with

SBA for general contracting services on its condominium construction
J-E02001-14


project. SBA performed the contracted-for construction services, as well as

$2.6 million in additional work at the direction of 410 SLD and its President

and fifty percent shareholder, Mr. DeBolt.          When SBA was not paid

approximately $1.5 million incurred due to the additional work, it filed the

within lawsuit against 410 SLD, Mr. DeBolt and others.

       Mr. DeBolt subsequently filed a motion for summary judgment as to all

claims pending against him individually, and the trial court granted the

motion.1    Claims against 410 SLD and Kenworth were tried non-jury, and

judgment was entered against both entities for $1,979,341 on July 12,

2012. SBA timely appealed, challenging the grant of summary judgment in

favor of Mr. DeBolt on the CASPA claim.           Specifically, SBA raises the

following issue for our review:

       1. Did the lower court commit an error of law or abuse its
          discretion in granting summary judgment to DeBolt under
          CASPA, where:

           (a)   CASPA makes the owner (410) [SLD] and the
                 “agent of the owner acting with the owner’s
                 authority” (DeBolt) liable to contractors such as
                 SBA,

           (b)   DeBolt is a fifty percent owner of 410 [SLD],

           (c)   SBA consistently dealt with DeBolt and received
                 his authorizations for change orders, and


____________________________________________


1
   SBA does not challenge the trial court’s dismissal of its breach of contract,
fraud, and unjust enrichment claims against Mr. DeBolt.



                                           -2-
J-E02001-14


         (d)    SBA never received payment for the change
                orders?

Appellant’s brief at 5.

      This Court may reverse a trial court’s order granting or denying

summary judgment only if there has been an error of law or an abuse of

discretion.    Summers v. Certainteed Corp., 997 A.2d 1152, 1160 (Pa.

2010).   To the extent that we must resolve a question of law, we shall

review the grant of summary judgment in the context of the entire record.

Id. at 1159. The record includes “all pleadings, as well as any depositions,

answers to interrogatories, admissions, affidavits, and expert reports.” LJL

Transp., Inc. v. Pilot Air Freight Corp., 962 A.2d 639, 647 (Pa. 2009).

We examine the record “in a light most favorable to the non-moving party,

and we resolve all doubts as to the existence of a genuine issue of material

fact against the moving party.” Id. Summary judgment is proper only if the

moving party’s right is “clear and free from doubt.” Id. The instant appeal

involves an issue of statutory construction, which presents a pure question

of law, and “our review is plenary and non-deferential.” Commonwealth v.

Zortman, 23 A.3d 519, 522-23 (Pa. 2011).

      The fundamental issue in the instant appeal is whether SBA can

maintain this action under CASPA against Mr. DeBolt, President and fifty-

percent shareholder in 410 SLD, based upon 410 SLD’s failure to pay SBA.

410 SLD is the owner of the improved property and the party that

contracted for its improvement. SBA’s theory of liability is that Mr. DeBolt,



                                    -3-
J-E02001-14



as an authorized agent of 410 SLD, is an “owner” as that term is defined in

the statute, and therefore subject to CASPA liability for SLD’s non-payment.2

       This dispute stems from the General Assembly’s use of the terms

“owner” and “contracting party,” terms that are not necessarily synonymous,

in referring to those obligated to pay or make payment to contractors.

“Owner” is defined as

       A person who has an interest in the real property that is
       improved and who ordered the improvement to be made. The
       term includes successors in interest of the owner and agents of
       the owner acting with their authority.

73 P.S. § 502. “Person” is defined as, “A corporation, partnership, business

trust, other association, estate, trust foundation or a natural individual.” Id.

It is undisputed that 410 SLD is a “person” with an interest in the property

that ordered the improvements, and thus, an owner for purposes of the

statute. 410 SLD is also the entity that contracted for the improvements.

“Agent” is undefined.       SBA maintains that Mr. DeBolt was the authorized




____________________________________________


2
   SBA alleged in its fourth amended complaint that Mr. DeBolt was subject
to liability for breach of contract and under CASPA as the alter ego of 410
SLD. The trial court found, however, that SBA “failed to proffer any
evidence that would justify piercing the corporate veil of 410 SLD to reach
Mr. DeBolt.” Trial Court Opinion, 12/14/12, at 2. It “offered no evidence
that Mr. DeBolt undercapitalized 410 SLD, failed to adhere to corporate
formalities, intermingled 410 SLD’s corporate and his own personal affairs,
or used 410 SLD’s corporate form to perpetuate a fraud against [SBA]” Id.
SBA has not challenged that finding on appeal.



                                           -4-
J-E02001-14


agent of 410 SLD, and for purposes of summary judgment, we will treat him

as such.

     SBA argues first that the plain language of the statute unambiguously

subjects owners and their agents, such as Mr. DeBolt, to CASPA liability for

non-payment. It relies upon the definition of an owner as including “agents

of the owner,” and section 512, which imposes penalties for failure of

owners, contractors and subcontractors to comply with the payment terms

of the act, as the basis for imposing liability against Mr. DeBolt under

CASPA.

     We note preliminarily that the definitions provision of the statute is

prefaced with the caveat that its definitions “shall have the meanings given

to them in this section unless the context clearly indicates otherwise[.]” 73

P.S. § 502. Furthermore, CASPA applies to a "construction contract," which

is defined as an “agreement, whether written or oral, to perform work on

any real property located within this Commonwealth.”       Prieto Corp. v.

Gambone Constr. Co., 2014 Pa. Super. LEXIS 2902 (Pa.Super. 2014); 73

P.S. §§ 502, 515.

     CASPA provides that when a contractor or subcontractor performs, he

is entitled “to payment from the party with whom the contractor or

subcontractor has contracted.” 73 P.S. § 504, § 507(a) (emphasis added).

Although the plain language of §§ 504 and 507 speaks in terms of the

contracting party’s liability for payment, other statutory provisions address


                                    -5-
J-E02001-14


the respective duties of the owner to the contractor and the contractor to

the subcontractor upon completion of performance. For instance, the duty

to pay arises and the timetable for payment commences when the contractor

submits a final application for payment to the owner.        Payment to the

contractor in turn starts the time running on the contractor’s duty to pay the

subcontractors.

      Section 505 provides that, “The owner shall pay the contractor strictly

in accordance with terms of the construction contract.” 73 P.S. § 505(a).

The owner may also withhold payment for deficiency items according to the

terms of the construction contract. Id. That section also states that “If an

owner is not withholding retainage, a contractor may withhold retainage

from a subcontractor in accordance with their agreement, but that it shall be

paid within 30 days after final acceptance of the work.”    Id. at § 505(b).

The contractor pays its subcontractors, who in turn pay their subcontractors

within fourteen days of the receipt of the retainage. Section 512 sets forth

penalties for an owner, contractor or subcontractor’s failure to comply with

the Act, and directs that a court “shall award, in addition to all other

damages due, a penalty equal to 1% per month of the amount that was

wrongfully withheld.”   Further, “If an owner, contractor or subcontractor

unreasonably withholds acceptance of work or fails to pay retainage as

required by this section, the owner, contractor or subcontractor shall be

subject to the payment of interest at the rate established in section 5(d) on


                                    -6-
J-E02001-14


the balance due and owing on the date acceptance was unreasonably

withheld or the date the retainage was due and owing, whichever is

applicable.” 73 P.S. § 509(d).

      SBA ignores the contracting party language of §§ 504 and 507 when it

argues that CASPA’s “agent of owner” language unambiguously subjects

agents of owners to the same liability as owners of the improved property.

In so doing, it violates the principle that we are to read the sections of a

statute together and construe them to give effect to all of the statute's

provisions.   1 Pa.C.S. § 1921(a).       Furthermore, SBA’s reliance upon

statutory construction principles in support of its proposed interpretation of

the statute undermines its position that the language is clear and

unambiguous on its face.      See Stivason v. Timberline Post and Beam

Structures Co., 947 A.2d 1279, 1281-82 (Pa.Super. 2008) (It is only when

the statute is unclear that we use the rules contained in the Act to ascertain

the legislature’s intent).   We find the General Assembly’s use of both the

term “contracting party” and “owner” in referencing the obligation to timely

pay amounts owing under the construction contract as creating an ambiguity

in the statute.

      In construing a statute, the rules set forth in the Statutory

Construction Act of 1972, 1 Pa.C.S. § 1501 et seq., guide us.      Stivason,

supra at 1281-82. The object is “to ascertain and effectuate the intention

of the General Assembly.” 1 Pa.C.S. § 1921.


                                     -7-
J-E02001-14


     "Words and phrases shall be construed according to the rules of
     grammar and according to their common and approved
     usage[.]" 1 Pa.C.S.A. § 1903(a). If the General Assembly
     defines words that are used in a statute, those definitions are
     binding. Commonwealth v. Kimmel, 523 Pa. 107, 565 A.2d
     426, 428 (1989). Under the S[tatutory]C[onstruction] A[ct], a
     court may presume that in drafting the statute, the General
     Assembly intended the entire statute to be effective. 1 Pa.C.S.A.
     § 1922. Thus, when construing one section of a statute, courts
     must read that section not by itself, but with reference to, and in
     light of, the other sections. Commonwealth v. Mayhue, 536
     Pa. 271, 639 A.2d 421, 439 (1994).

Braun v. Wal-Mart Stores, Inc., 24 A.3d 875 (Pa.Super. 2011), appeal

granted in part on other grounds, 47 A.3d 1174 (Pa. 2012).

     When the words are not explicit, we discern legislative intent by

examining:

       (1) The occasion and necessity for the statute.

       (2) The circumstances under which it was enacted.

       (3) The mischief to be remedied.

       (4) The object to be attained.

       (5) The former law, if any, including other statutes upon the
       same or similar subjects.

       (6) The consequences of a particular interpretation.

       (7) The contemporaneous legislative history.

       (8) Legislative and administrative interpretations of such
       statute.

1 Pa.C.S. § 1921(c).

     In support of its position that the legislature intended to subject

agents of owners to individual liability under CASPA, SBA contends that the

                                    -8-
J-E02001-14


legislature   modeled      CASPA     after     the   Wage   Payment   Collection   Law

(“WPCL”), and urges us to interpret CASPA consistently with that law. First,

it argues that CASPA’s “agent of the owner” language is “virtually identical,”

and hence, analogous, to language in the definition of employer in the

WPCL.3 It continues that, since the WPCL’s “agent or officer” language has

been construed by our courts as subjecting agents or officers of an employer

who have decision-making authority to personal liability for the employer’s

unpaid wages, we “should presume that the legislature intended CASPA’s

‘agent of owner’ language to have the same meaning.” Appellant’s brief at

20.

       SBA cites no authority or legislative history in support of its contention

that CASPA and the WPCL were intended to be parallel provisions, and that

the terms “agent of owner” and “agent or officer” of employer should be

similarly construed.4 Furthermore, the language “agent of owner” is facially

____________________________________________


3
    The WPCL defines “employer” as including “every person, firm,
partnership, association, corporation, receiver or other officer of a court of
this Commonwealth and any agent or officer of any of the above-mentioned
classes employing any person in this Commonwealth.” 43 P.S. § 260.2a.
4
   In Zimmerman v. Harrisburg Fudd I, L.P., 984 A.2d 497, 501 n.5
(Pa.Super. 2009), this Court stated that 62 Pa.C.S. §§ 3931-3939, a chapter
of the Commonwealth Procurement Code, 62 Pa.C.S. §§ 101-4604,
applicable to Commonwealth agencies and many local government units,
and commonly referred to as the Prompt Pay Act,

       mirrors CASPA's purpose in the public contract sector with
       parallel regulations and sanctions. 62 Pa.C.S. §§ 3101-3102.
(Footnote Continued Next Page)


                                             -9-
J-E02001-14


different, not virtually identical as SBA contends, from the “agent or officer”

language used in the WPCL to define employer. Thus, the principle that the

same language in a later statute should be construed the same as the prior

interpretation, does not inform our review.              See Delaware County v.

Schaefer ex rel. Philadelphia Inquirer, 45 A.3d 1149, 1155 (Pa.Cmwlth.

2012) (prior judicial authority controlled in the interpretation of the term

"personal security" used in both the former and current Right to Know Law))

(citing Commonwealth v. Sitkin's Junk Co., 194 A.2d 199 (Pa. 1963)

(interpreting    term       “manufacture”        consistently   with   prior   judicial

interpretations).

      Nor do we find similar the legislature’s purpose or the mischief to be

remedied in enacting the two statutes. The WPCL was enacted to provide a

statutory vehicle for employees to enforce payment of their wages and

compensation held by their employers.               Thomas Jefferson University v.

                       _______________________
(Footnote Continued)

      The clear intent of the Prompt Pay Act is to level the playing field
      between contractors and subcontractors when they are working
      on public projects.     As such, the Prompt Pay Act requires
      contractors on public projects to honor their contractual
      obligations and pay subcontractors for all items satisfactorily
      completed.

Like CASPA, “The statute provides rules and deadlines to ensure prompt
payments, to discourage unreasonable withholding of payments, and to
address the matter of progress payments and retainages.” Id. at 501. That
chapter does not contain, however, the “agent of owner” language that is at
issue herein.




                                           - 10 -
J-E02001-14


Wapner, 903 A.2d 565, 574 (Pa.Super. 2006) (citing Hartman v. Baker,

766 A.2d 347, 352 (Pa.Super. 2000)). Furthermore, although the General

Assembly broadly defined “employer,” the courts have narrowly construed

this provision as imposing liability only against agents or officers who had an

active     role   in   decision   making,      Int'l   Ass'n   of   Theatrical   Stage

Employees, Local Union No. 3 v. Mid-Atlantic Promotions, Inc., 856

A.2d 102, 105 (Pa.Super. 2004), and only in the event the corporation has

first defaulted upon its wage payment obligation.              Amalgamated Cotton

Garment and Allied Industries Fund v. Dion, 491 A.2d 123 (Pa.Super.

1985).

         By providing employees with a statutory remedy to recover wages and

other benefits5 that are contractually due to them against their managing

agents or officers, as well as their employers, the legislature intended

         to give top corporate managers an incentive to use available
         corporate funds for the payment of wages and benefits rather
         than for some other purpose.        Carpenters Health [and
         Welfare Fund of Philadelphia and Vicinity by Gray v.
         Ambrose, Inc], 727 F.2d 279, 282-83 (3rd Cir. 1983)]. Holding
         the managers personally liable serves to give them an incentive
         not to divert funds away from the payments owed to employees.

Belcufine v. Aloe, 112 F.3d 633, 635 (3d Cir. 1997). The WPCL does not

create an employee's substantive right to compensation; rather, it only
____________________________________________


5
  ERISA has since been construed as pre-empting state law claims under
Pennsylvania’s WPCL for fringe benefits or wage supplements that constitute
benefit plans under that statute. See McMahon v. McDowell, 794 F.2d
100 (3rd Cir. 1986).



                                          - 11 -
J-E02001-14


establishes   a   statutory   vehicle     to   enforce    payment   of    wages   and

compensation to which an employee is otherwise entitled by the terms of an

agreement.

      In contrast, this Court has held that “The underlying purpose of

[CASPA] is to protect contractors and subcontractors . . . [and] to

encourage fair dealing among parties to a construction contract.”

Ruthrauff, Inc. v. Ravin, 914 A.2d 880, 890 (Pa.Super. 2006) (emphasis

added).    We explained further that performance by either a contractor or

subcontractor pursuant to a contract entitles him to payment from the

party with whom he contracted.                 73 P.S. § 504.       Id.    (emphasis

supplied).    The statute “provides rules and deadlines to ensure prompt

payments      under   construction      contracts,   to   discourage     unreasonable

withholding of payments, and to address the matter of progress payments

and retainages.” Waller Corp. v. Warren Plaza, Inc., 95 A.3d 313, 316

(Pa.Super. 2014).

      By its terms, CASPA applies to construction contracts. 73 P.S. § 515.

One must first establish a contractual right to payment pursuant to either a

written or oral contract, and breach of that contract, to be entitled to CASPA

relief. See Prieto Corp., supra (finding oral construction contract before

applying CASPA). Thus, the construction contract is the starting point of any

CASPA analysis. CASPA does not supplant the traditional breach of contract

action between contracting parties; it merely makes additional remedies


                                         - 12 -
J-E02001-14


available to contractors and subcontractors when they are not promptly paid

by the party with which they contracted.

      SBA urges us to construe the statutory language as acknowledging the

liability of the contracting party for payment pursuant to the construction

contract, but subjecting a broader category of owners that includes

authorized agents to additional interest, penalties, and attorneys’ fees when

the contracting party fails to timely pay. Such an interpretation, however,

imposes statutory penalties for breach of contract upon non-parties to the

contract,     which   is   contrary   to   well-established   agency   and   contract

principles.    See In re Estate of Duran, 692 A.2d 176, 179 (Pa.Super.

1997) (“an individual acting as an agent for a disclosed principal is not

personally liable on a contract between a principal and a third party unless

the agent specifically agrees to assume liability.”).           Moreover, “[i]n the

absence of express declaration, the law presumes that the act did not intend

to make any changes in the common law, for if the legislature had that

design they would have expressed it.”               Buradus v. General Cement

Prods. Co., 48 A.2d 883, 886 (Pa.Super. 1946) affirmed per curium, 52

A.2d 205 (Pa. 1947).

      Given the statute’s deference to the construction contract, we reject

SBA’s contention that the General Assembly intended to make every

authorized agent of a property owner, or even corporate decision-makers,

subject to liability under CASPA as owners.            CASPA liability lies against


                                           - 13 -
J-E02001-14


contracting parties only. The reference to authorized agents in the definition

of owner merely reinforces that their conduct is imputed to and binding upon

the owner. Since the term “agent” is not defined in the statute, conceivably

that term could include architects, project managers, and designated

representatives who are acting on behalf of the owner in dealing with the

contractor.6 “Contractor” is defined as “[a]person authorized or engaged by

an owner to improve real property.”            73 P.S. § 502.   That definition is

arguably broad enough to encompass agents of the owner. See Joseph F.

Cappelli & Sons v. Keystone Custom Homes, Inc., 815 A.2d 643, 646

(Pa.Super. 2003) (rejecting argument that party who met the definition of

“owner” was also a “contractor” under CASPA).             The “agent of owner”

language was intended to clarify that persons acting on behalf of and with

the authority of the owner are not contractors within the meaning of the

statute for purposes of the time limitations contained therein. Furthermore,

they are not entitled to avail themselves of the additional remedies afforded

under CASPA in the event of a dispute with their principals.

       Such a construction gives effect to all contractual provisions. It is also

consistent with the statute’s proviso that a contractor or subcontractor who

performs in accordance with a contract is entitled “to payment from the
____________________________________________


6
   Where a statute does not supply a definition for a term, the appellate
court must apply the rules of statutory construction. 1 Pa.C.S. § 1502(a)(1).
Under these rules, technical words are to be construed according to their
"peculiar and appropriate meaning." 1 Pa.C.S. § 1903(a).



                                          - 14 -
J-E02001-14


party with whom the contractor or subcontractor has contracted.” 73 P.S.

§ 504.   This interpretation is also in accord with well-settled contract and

agency law, while still achieving its purpose of protecting construction

contractors and subcontractors. Notably, it leaves intact a party’s ability to

pierce the corporate veil and hold shareholders and members of corporate

entities personally liable for the debts of the corporation where the facts

warrant. It is consistent with the principle that, in the absence of a clear

statement, the law presumes that a statute did not intend to make any

change in the common law.       In re Rodriguez, 900 A.2d 341, 345 (Pa.

2003). “Based on this principle of law, we must assume that the General

Assembly understands the legal landscape upon which it toils, and we

therefore expect the General Assembly to state clearly any intent to redesign

that landscape.” Id.

      SBA argues in the alternative that Mr. DeBolt is individually liable

under CASPA for failure to pay pursuant to all written and verbal and change

orders. However, as Mr. DeBolt points out, there was no allegation below

that his dealings with SBA created a new contract with him personally. In

fact, SBA represents that Mr. DeBolt’s verbal authorizations were part of the

construction contract between SBA and 410 SLD.       See Appellant’s brief at

21. Thus, we find no basis to subject Mr. DeBolt to personal liability based

on those verbal authorizations and change orders.

      Judgment affirmed.


                                    - 15 -
J-E02001-14


     P.J.E. Ford Elliott, and Judges Shogan, Allen, Ott, and Stabile join the

Opinion.

     P.J.E. Bender files a Dissenting Opinion in which Judges Mundy and

Wecht join.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2014




                                   - 16 -